    Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 1 of 11



            toiteb ^tatesf                                      Court
                                       FOR THE
                    NORTHERN DISTRICT OF CALIFORNIA


                        VENUE: SAN FRANCISCO



                          UNITED STATES OF AMERICA,                      |

                                             ^                           IWVO82018
                                                                         SUSAN Y. SOONG
                                                                     Cl£RK, U.S. DISTRICT CX)URT
                                                                    NORTH DISTRICT OF CALIFORNIA
                             CLIFTON BURCH and . .                           ^
                                PETER MCKEAN,                      * l" ' ' ^




                                  DEFENDANT(S).


                                 INDICTMENT

              18 U.S.C. § 371 - Conspiracy to Defraud the United States;
            18 U.S.C. § 1349 - Conspiracy to Commit Mail and Wire Fraud




                                                              Foreman


                Filed in open court this ^           day of

                                                              SOSE MAHEB
                                                                             NOPR0CE88
THOMASS.HIXSQti
UNITED STATES MAGISTRATE JUDQE
                                                 bail, $
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 2 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 3 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 4 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 5 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 6 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 7 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 8 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 9 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 10 of 11
Case 3:17-cr-00175-CRB Document 325 Filed 11/08/18 Page 11 of 11
